CERTIFICATE TO BE FILED WITH NOTICE OF APPEAL
            TO THE COURT OF APPEALS (CIVIL CASES) FILED IN
                                                                                 6th COURT OF APPEALS
                                                                                   TEXARKANA, TEXAS
                          APPELLATE NO. - - - - - -
                                         (fo be fllled ln by COA)                9/2/2015 3:56:36 PM

                            TRIAL COURT NO.             r\J D:5)~5
                                                            .,
                                                                                     DEBBIE AUTREY
                                                                                         Clerk



8ffit\een '\A.\£rn A\\m•
(Appellant)
                                                           INTHE           Wb           COURT

vs.                                             *          OF

                                                *          Q..ed QJ Der           COUNTY, TX

              The records of my office reflect the following information in this case:

CASE TYPE:                 Q_\\\.\ \ -    \Leal f>roftYhj : D±iafl:
JUDGMENT OR APPEALABLE ORDER SIGNED:                  fiugus+: c9,l .c20 15
MOTION FOR NEW TRIAL  FILED:_.L...l
                                 \(\~\0.. ~---------­
NOTICE oF APPEAL F1LED=  Jft±c:robe .t I , d\01':5
REQUEST FOR FINDINGS OF FACT:-----1Y)
                                    . . I-1lft\~--------­
                                             .l'-
DATE REQUEST FOR REPORTER' S RECORD FILED:.--L-   V\4llA~----­
PRESIDING TRIAL COURT JUDGE: (y \~ t\\£\lgrd

TRIAL COURT REPORTER(S):                 =:re D1.?l         s~ 'Of?;k.t
WAS APPELLANT DECLARED INDIGENT?:                                                 X
                                                                                 -·~-
                                                      v             YES          NO
APPELLANT'S COUNSEL IS:                  Retained~                  Appointed         Pro Se._   _

APPELLANT' s ATTORNEY:               '\LDna.ld L\St-\±DVJ                                                1Sf1:10
                 ADDRESS:          L\~         w. La..ma.t\8te..\D\ ,~hlTX
                 TELEPHONE:        l'1D~J~3 -9ld~l!                       FAX:   (~())E\3-D3Cie
         STATE BAR CARD NO.: . .: : .~. l. .: (}=-4-+
                                                 '-lj \f).~...L---'J-'-]tS~---------

                                                                                                     1
APPELLEE'S ATTORNEY:     L'JC)mld ,\00\1\SIDD                            15\)t()

               ADDREss:  :tt.~ N.Tm\),~j 8+e,. \ffi lShexrY'D.Yl,Tl
               TELEPHONE: ( ct\))\7f1 \- q~y 0 FAX: l CtD)) ~q I - 4'93 {

       STATE BAR CARD NO.:_ .......
                            \             IJ~f6~?-h\
                                                 . . . . . . .rfJ
                                                              .~~{)'-----------
DATEDTBIS          d-~ DAYOF 8epl-etyJ V)e(:,9_0\5
                                            ,nn·]lQ (r\Qn~


(Complete in duplicate - Original to 12m Court of Appealsffrial Court)
                1517 W. Front Street, Suite 354, Tyler, TX 75702


***PLEASE ATTACH A FILE-MARKED COPY OF THE NOTICE OF APPEAL TO
TIDS FORM. PLEASE BE SURE THAT ALL OF THE REQUESTED INFORMATION
IS COMPLETE. THANK YOU.




                                                                                  2
                                                                             Flied 9/1/2015 2:44:56 PM
                                                                             Janice Gentry
                                                                             District Clerk
                                                                             Red River County, Texas
                                                                             Reviewed By: Janice Gentry
                                         NO. CV03085

PAUL ALLEN AND SHARLEEN                         §    IN THE DISTRJ CT COURT
WILSON ALLEN                                    §
Plaintiff,                                      §
                                                §
v.                                              §    6TH JUDIOAL DISTRJCT
                                                §
BRYON WILSON                                    §
Defendant.                                      §    OF RED RIVER COUNTY, TEXAS


                                      NOTICE OF APPEAL

       Plaintiff, SHARLEEN WILSON ALLEN, as the sole party Plaintiff in interest and

assignee of all claims in this case, files this Notice of Appeal seeking to alter the trial court's

judgment or other appealable order.

       The trial court, trial court case number and style of this matter are shown in the above

caption.

       The judgment or order appealed from was signed on August 27, 2015.

       SHARLEEN WILSON ALLEN desires to appeal because the Court misapplied the

applicable statute of limitations and for that and other reasons should not have granted the

Motion for Summary Judgment.

       This appeal is being taken to the 6th Court of Appeals.

       This notice is being filed by SHARLEEN WILSON ALLEN.

                                             Respectfully submitted,


                                            By: /s/ Ronald W. Uselton
                                            Ronald W. Uselton
                                            Texas Bar No. 204 15775
                                            Email: ronuse@aol.com
                                            402 W. Lamar, Ste. 10 I
                                            Shennan, Texas75090
                                            Tel. (903) 893-9624
                                            Fax. (903) 813-0306
                                            Attorney for Plaintiff, Sharleen Wilson Allen




                                                                                                          3
                                CERTIFICATE OF SERVICE

       I certifY that on September 2, 2015 a true and correct copy of Pia inti frs Notice of AppeaJ

was served by fax on Donald Johnston at (903) 891-405 1.


                                                 lsi Rona ld W. Uselton
                                                 Ronald W . Uselton




                                                                                                      4